Citation Nr: 0100196	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This appeal arises from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 West 1991); 38 C.F.R. 
§ 3.312(b) (2000).  Further, when a veteran who has served 
for ninety days or more during a period of war, manifests, to 
a degree of 10 percent or more within one year of separation 
from service, a specified chronic disease, that disease is 
presumed to have been incurred during service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309 (2000).   

The United States Court of Appeals for Veterans Claims 
(Court), has further indicated that in order for a service 
connection claim for the cause of the veteran's death to be 
granted, there must be competent evidence:  i) of current 
disability, fulfilled by the condition that caused the 
veteran's death (a medical diagnosis); ii) of incurrence or 
aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between that 
inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  The last two requirements must be supported by 
evidence of record.  Id.; Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
aff'g, 9 Vet. App. 40 (1996).

The veteran's private physician has submitted an April 1999 
statement which contends that the veteran's multiple cancers 
were attributable to "a toxic agent," or that the veteran's 
"history of war injuries represents a significant part of 
whey he got multiple cancers, and why it spread so quickly."  
The Board notes that no medical principles or rationale were 
noted in this opinion, and that no treatment records were 
submitted.  The physician indicated he began treating the 
veteran in June 1998, and none of those records are 
associated with the claims file.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, this case is REMANDED to 
the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his cancers 
[as identified by Dr. River], since their 
onset.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should contact Dr. River and 
request all treatment records for the 
veteran since June 1998, especially those 
of his terminal illness or 
hospitalization.  Dr. River should also 
provide further explanation and medical 
documentation for his opinion linking the 
veteran's cancers to shrapnel wounds 
suffered during service.   

3.  After completion of the development 
requested above, the RO should forward 
the veteran's claims file, and a complete 
copy of this decision, to a VA 
oncologist.  The oncologist is requested 
to provide an opinion as to whether it is 
at least as likely as not that any of the 
veteran's service-connected disabilities, 
particularly residuals of gunshot wounds, 
contributed substantially or materially 
to cause the veteran's death, i.e., did 
any of the service-connected disabilities 
lend assistance to the production of 
death from terminal arrhythmia, due to 
colon cancer.  The opinion should include 
adequate medical principles and 
rationale.  If the VA oncologist's 
opinion differs from that of Dr. River, 
the reasons for that difference should be 
explained.

4.  Thereafter, the RO should again 
adjudicate the issue of service 
connection for the cause of the veteran's 
death with attention to the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475.  If the determinations 
remain unfavorable to the appellant, she 
and her representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond 
before the case is returned to the Board 
for appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

The purpose of this remand is to obtain relevant medical 
evidence and to comply with due process requirements.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


